t c no united_states tax_court marin i and anita j johnson petitioners v commissioner of internal revenue respondent docket no filed date p is a merchant seaman who captains a vessel that sails worldwide carrying equipment of the u s military the vessel sails infrequently in the general vicinity of p’s residence which also is not near the office of p’s employer p’s employer furnishes him with lodging and meals without charge while he works on the vessel but p pays for his other incidental travel_expenses p reported his incidental travel_expenses as miscellaneous_itemized_deductions for and ascertaining the amounts of those deductions by using the full federal per_diem rates for meal and incidental expense m ie rates the m ie rates are referenced in revproc_96_28 1996_1_cb_686 and its progenitors which provide that an employee in lieu of substantiating his or her actual travel_expenses may use the m ie rates to compute the cost of meal and incidental_expenses paid while working away from home see eg id sec_4 c b pincite p has no receipts for his incidental travel_expenses held p’s tax_home is the situs of his residence held further p’s testimony by itself supports a finding that p paid incidental travel_expenses while employed away from his tax_home held further p’s use of the m ie rates is limited to the portions thereof that are attributable to incidental expense steven r stolar and kristina s keller for petitioners ric d hulshoff for respondent laro judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively the deficiencies stem from respondent’s disallowance of dollar_figure and dollar_figure that marin i johnson petitioner claimed for the respective years as miscellaneous_itemized_deductions for travel_expenses connected to his employment as a merchant seaman petitioner ascertained the amount of those deductions by using the full federal per_diem rates for meal and incidental expense m ie rates referenced in revproc_96_28 1996_1_cb_686 and its progenitors see eg id sec_4 c b pincite petitioner’s actual expenses consisted solely of incidental_expenses while he was at work his employer furnished him with lodging and meals at no charge we must decide whether petitioner may deduct the claimed amounts we hold he may not we hold that petitioner’s use of the m ie rates is limited to the incidental expense portions of those rates and that his deductions must be determined accordingly unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure findings_of_fact most facts were stipulated the parties’ stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference the stipulations of fact are found accordingly petitioners resided in freeland washington freeland when we filed their petition freeland is a community on whidbey island washington located in the puget sound approximately miles east of port angeles washington and approximately miles north of tacoma washington petitioners are husband and wife they and their daughter resided during the subject years in a house personal_residence that petitioners owned in freeland during petitioner paid dollar_figure of mortgage interest and dollar_figure of real_estate_taxes on the personal_residence he paid dollar_figure of mortgage interest and dollar_figure of real_estate_taxes on the personal_residence during ' we have taken judicial_notice of this fact petitioners’ primary source_of_income is petitioner’s wages from crowley american transport inc crowley the primary office of which is in jacksonville florida and from the american maritime officers vacation plan crowley employs petitioner as the captain of its vessel the m v american falcon falcon crowley primarily charters the falcon to the u s military to transport military vehicles and other military equipment worldwide petitioner’s work requires that he work continuously on or around the falcon for long periods of time and that he then vacation for approximately months petitioner and his crew generally fly to and from the situs of the falcon at the beginning and end of their work schedule during petitioner worked from april to july and from september to december for a total of days during petitioner worked from january to february and from june to december for a total of days petitioner’s duties included captaining the sailing of the falcon from one city to another and performing any assignment required by his employer while the falcon was docked at port on the basis of the record we infer that crowley pays wages to petitioner while he works for crowley and that the american maritime officers vacation plan pays wages to petitioner while he is on vacation petitioner sailed the falcon to and from the cities set forth in the schedule below the falcon was generally at sea between each departure and immediately following arrival date set forth in the schedule and the falcon was generally at port on and between each arrival and immediately following departure date date status apr joined apr departed apr arrived apr departed may arrived may departed may arrived may departed may arrived may departed june arrived june departed june arrived june departed june arrived june departed june arrived june departed june arrived location gulfport miss gulfport miss bayonne n j u bayonne n j u rotterdam the ne rotterdam the ne bayonne n j u bayonne n j u jacksonville fla jacksonville fla hommelvik nor hommelvik nor rotterdam the neth rotterdam the neth bayonne n j u s a bayonne n j u s a rotterdam the neth rotterdam the neth bremerhaven f_r g the word departed connotes that the falcon left the corresponding city on the corresponding date the word arrived connotes that the falcon arrived in the corresponding city on the corresponding date the word joined connotes that petitioner resumed working on the falcon on the corresponding date and in the corresponding city following his vacation the word left connotes that petitioner ceased working on the falcon on the corresponding date and in the corresponding city to begin his vacation departed arrived left joined departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived left joined departed arrived departed arrived departed arrived departed bremerhaven f_r beaumont beaumont gulfport gulfport guantanamo guantanamo bayonne bayonne miss cuba cuba n j u n j u port--au-prince port--au-prince bremerhaven bremerhaven fer fer port said egypt port said egypt shubai shubai dammam dammam bahr bahr dubai u dubai u port suez port suez tekirdag tekirdag rota rota a e a e egypt egypt turk turk spain spain port--au-prince port--au-prince beaumont beaumont dubai u dubai u port suez port suez ashdod ashdod gibraltar gibraltar tex tex a e a e egypt egypt isr isr gib gib s a s a haiti haiti g g saudi arabia saudi arabia haiti haiti u s a u s a feb feb june june june june june july july july july july july july july july july july aug aug aug aug aug aug aug aug aug aug sept sept sept sept sept sept sept sept sept sept oct oct oct oct oct oct oct oct prrfwoowooobd ww arrived left joined departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed arrived departed wilmington wilmington agaba port agaba port port suez port suez iskendren iskendren port said n c n c jordan jordan egypt egypt turk turk egypt port said egypt agaba port agaba port oman oman port suez port suez bremerhaven bremerhaven bsst bsst russ russ klaipeda klaipeda raysut raysut muuga muuga riga riga antwerp antwerp jordan jordan egypt egypt russ russ belg belg port said egypt portsaid egypt pusan s pusan s pohang pohang naha naha okinawa okinawa concord concord oakland oakland port angeles port angeles wash wash tacoma tacoma korea korea korea korea japan japan pusan s pusan s korea korea japan japan cal u cal u cal u cal u was in in in db db f_r g f_r g wash u s u s a-_ gg mw d oct arrived port hueneme cal u s a oct departed port hueneme cal u s a nov arrived pearl harbor haw u s a nov departed pearl harbor haw u s a nov arrived guam nov departed guam nov arrived naha japan nov departed naha japan nov arrived pusan s korea nov departed pusan s korea nov arrived naha japan nov departed naha japan nov arrived yokohama japan dec departed yokohoma japan dec arrived port angeles wash u s a dec left port angeles wash u s a ' the record does not indicate the port in which the falcon arrived on date nor the city from which petitioner left on that date to begin his vacation while petitioner was at work crowley provided him with lodging and meals at no charge petitioner had to and did pay his other expenses and the falcon had a small store on board from which crew members were allowed to purchase items such as hygiene products foul weather gear and bottled water petitioner neither was entitled to nor received reimbursement for any of his expenses while he was at work petitioner purchased incidental travel items such as hygiene products and bottled water and he paid for laundry dry cleaning and grooming services and the cost of transportation from the falcon to the location of the service providers petitioner also was required to and did purchase clothing and other necessities to adapt to the climates for which he was required to sail without prior notice on his federal_income_tax return as amended petitioner claimed a miscellaneous itemized_deduction of dollar_figure for meals and entertainment related to his employment by crowley the claimed amount took into account the 50-percent limitation for meals and entertainment provided by sec_274 petitioner reported dollar_figure of miscellaneous_itemized_deductions for claiming that he was entitled to deduct dollar_figure of that amount after taking into account the 2-percent floor of sec_67 petitioner has no receipts to support the claimed dollar_figure deduction petitioner used the per_diem substantiation method of the applicable revenue procedures and ascertained the amount of that deduction by using the full m ie rate for each city to which he traveled the dollar_figure deduction related solely to the incidental_expenses which petitioner paid during while working on the falcon on his federal_income_tax return petitioner claimed a miscellaneous itemized_deduction of dollar_figure for business_expenses other than meals and entertainment and a dollar_figure miscellaneous itemized_deduction for meals and entertainment both amounts were related to his employment by crowley and the latter amount took into account the 50-percent limitation of sec_274 for meals and entertainment petitioner reported dollar_figure of -- - miscellaneous_itemized_deductions for claiming on that return that he was entitled to deduct dollar_figure of that amount after taking into account the 2-percent floor of sec_67 petitioner has no receipts to support the claimed deduction of dollar_figure petitioner used the per_diem substantiation method of the applicable revenue procedures and ascertained the amount of that deduction by using the full m ie rate for each city to which he traveled the dollar_figure deduction related solely to the incidental_expenses which petitioner paid during while working on the falcon respondent determined that petitioner was not entitled to deduct the dollar_figure and dollar_figure amounts claimed for and respectively opinion we must decide whether petitioner may deduct the cost of the incidental travel items which he purchased during the subject years while working away from his personal_residence petitioner argues he may petitioner asserts that he incurred the costs while working away from home on business petitioner asserts that the applicable revenue procedures mentioned herein dispense with the need to substantiate the amounts of those costs in order to deduct them respondent argues that petitioner may not deduct those costs respondent asserts primarily that petitioner had no tax_home respondent asserts secondly that petitioner did not prove that he actually incurred the claimed expenses respondent asserts that petitioner’s testimony standing alone is insufficient proof for this purpose respondent asserts thirdly that petitioner may not use the subject revenue procedures to ascertain the amounts of his deductions because respondent asserts those revenue procedures do not apply when only incidental_expenses are incurred we agree with petitioner that he is entitled to the claimed deductions but disagree with him as to the amounts of those deductions we hold that petitioner’s deductions are limited to the incidental expense portions of the applicable m ie rates we begin our analysis with the relevant statutory provisions an individual may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_162 services performed by an employee constitute a trade_or_business for this purpose see o'malley v commissi91_tc_352 and ordinary and necessary expenses generally include amounts which an employee pays while traveling away from home in connection with his or her employment see sec_162 sec_162 does not however allow a taxpayer to deduct travel_expenses attributable to personal living or family_expenses see sec_262 nor does sec_162 allow a taxpayer to deduct travel_expenses absent either compliance with the substantiation requirements of sec_274 or the fulfillment of criteria set forth by the commissioner as to expenditures less than a stated amount de_minimis expenses see sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date authorizes the commissioner to provide rules under which taxpayers may deduct a set amount in lieu of substantiation for meals while traveling away from home the commissioner first set forth the criteria for de_minimis expenditures in revproc_89_67 1989_2_cb_795 there the commissioner provided that the amount of ordinary and necessary business_expenses of an employee for lodging meal and or incidental_expenses incurred while traveling away from home will be deemed substantiated when the employer provides a per_diem_allowance to the employee equal to the applicable m ie rate id sec_1 c b pincite the government employees are generally entitled to a per_diem_allowance for official travel away from their official stations as payment for lodging meals and related incidental_expenses see c f_r secs the per_diem_allowance which includes a maximum amount for lodging_expenses and a fixed amount for m ie varies depending on the area of travel see c f_r sec the administrator of general services sets the per_diem_allowance for travel to areas in the continental_united_states conus rates the department of defense sets the per_diem_allowance for travel to nonforeign areas outside the continental_united_states the department of state sets the per_diem_allowance for travel to foreign areas see id the list of the amounts of these per_diem allowances including the breakdown of the portions attributable to lodging and m ie is referenced in c f_r sec continued commissioner provided that the term ‘incidental expenses’ includes but is not limited to expenses for laundry cleaning and pressing of clothing and fees and tips for services such as for waiters and baggage handlers id sec_3 c b pincite the commissioner provided that the term ‘incidental expenses’ does not include taxicab fares or the costs of telegrams or telephone calls id revproc_89_67 supra was silent as to the situation where an employee without a travel allowance incurred traveling expenses while employed away from home the commissioner first addressed that subject in revproc_90_60 1990_2_cb_651 which provided rules on the subject matter of the predecessor revenue_procedure as well as rules addressing the situation where an employee not subject_to a travel allowance incurred traveling expenses while employed away from home see id sec_1 c b pincite sec_1 of revproc_90_60 supra provided generally that an employee in lieu of substantiating his or her actual expenses could use the applicable m ie rate or rates in computing the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home the other relevant provisions of revproc_90_60 c b pincite provided specifically continued sec_3 definitions o2 federal per_diem rate general_rule the federal per_diem rate is equal to the sum of the federal lodging expense rate and the federal meal and incidental expense m ie rate for the locality of travel the federal per_diem rate the federal lodging expense rate and the federal m ie rate for a locality in the continental_united_states conus are set forth in appendix a of c f_r chapter see c f_r part for specific rules regarding these federal rates the federal per_diem rates for nonforeign localities outside the continental_united_states oconus including alaska hawaii puerto rico the northern mariana islands and the possessions of the united_states are established by the secretary of defense and listed in civilian personnel per_diem bulletins published periodically in the federal_register see eg civilian personnel per_diem bulletin number fed reg big_number date the federal per_diem rates for foreign oconus localities are established by the secretary of state and published together with the rates for nonforeign oconus localities in the per_diem supplement to the standardized regulations government civilians foreign areas see eg maximum travel per_diem allowances for foreign areas pd supplement issued date outside conus for oconus travel away from home if a separately identified federal lodging expense rate or federal m ie rate does not exist for the oconus locality of travel percent of the applicable federal per_diem rate for that locality of travel is treated as equivalent to the federal lodging expense rate for that locality and percent of the applicable federal per_diem rate for that locality of travel is treated as equivalent to the federal mé ie rate for that locality if a separately identified federal lodging expense rate or federal m ie rate is adopted for an oconus locality of travel for which no such separately identified rate previously existed -- - that rate shall apply to all travel within such locality beginning days after its publication locality of travel the term locality of travel means the locality where an employee traveling away from home in_connection_with_the_performance_of_services as an employee of the employer stops for sleep or rest incidental_expenses the term incidental_expenses includes but is not limited to expenses for laundry cleaning and pressing of clothing and fees and tips for services such as for waiters and baggage handlers the term incidental_expenses does not include taxicab fares or the costs of telegrams or telephone calls sec_4 per_diem substantiation method dollar_figure optional method for meals only deduction in lieu of using actual expenses employees and self- employed individuals in computing the amount allowable as a deduction for ordinary and necessary meal and incidental_expenses paid_or_incurred for travel away from home may use an amount computed at the federal m ie rate for the locality of travel for each calendar day or part thereof the employee or self- employed individual is away from home such amount will be deemed substantiated for purposes of paragraphs b travel away from home and c of sec_1_274-5t of the temporary regulations provided the employee or self-employed_individual substantiates the elements of time place and business_purpose of the travel_expenses in accordance with those regulations sec limitations and special rules -o1 in general the federal per_diem rate the federal lodging expense rate and the federal m ie rate described in section dollar_figure for the locality of travel will be applied in the same manner as applied under the federal travel regulations c f_r part -- - except as provided in sections dollar_figure through o2 federal per_diem or lodging expense rate a receipt for lodging_expenses is not reguired in order to apply the federal per_diem rate or the federal lodging expense rate for the locality of travel 0o3 federal per_diem or m ie rate a payor is not required to reduce the federal per_diem rate or the federal m ie rate for the locality of travel for meals provided in_kind provided the payor has a reasonable belief that meal and incidental_expenses were or will be incurred by the employee the commissioner restated the rules of revproc_90_60 supra almost verbatim in subsequent revenue procedures each of which superseded the prior revenue_procedure on the subject see revproc_92_17 1992_1_cb_679 supersedes revproc_90_60 supra for meal and incidental_expenses paid_by an employee for travel while away from home after date revproc_93_21 1993_1_cb_529 supersedes revproc_92_17 supra for meal and incidental_expenses paid_by an employee for travel while away from home after date revproc_93_50 1993_2_cb_586 supersedes revproc_93_21 supra for meal and incidental_expenses paid_by an employee for travel while away from home after date revproc_94_77 1994_2_cb_825 supersedes revproc_93_50 supra for meal and incidental_expenses paid_by an employee for travel while away from home after date revproc_96_28 1996_1_cb_686 supersedes revproc_94_77 supra for meal and incidental_expenses paid_by an employee for travel while away from home after date each of these revenue procedures clarified that the use of the m ie rates was not mandatory and that a taxpayer could deduct actual allowable expenses if he or she had adequate_records or other supporting documentation see eg revproc_96_28 sec_1 c b pincite revproc_94_77 sec_1 c b pincite respondent argues primarily that these revenue procedures have no applicability to this case because respondent asserts petitioner’s employment on the falcon was not away from home respondent characterizes petitioner as an itinerant meaning that he had no tax_home respondent asserts that a taxpayer may have a tax_home only if he or she incurs duplicative living_expenses respondent asserts that petitioner is without a tax_home because he did not incur duplicative living_expenses since his employer furnished him with meals_and_lodging without charge respondent asserts that petitioner’s claimed incidental_expenses were not duplicative of any expense that he actually incurred as to his personal_residence respondent relies primarily on 143_f3d_497 9th cir affg tcmemo_1995_559 and revrul_73_529 1973_2_cb_37 we disagree with respondent’s assertion that petitioner had no tax_home this court’s jurisprudence holds that an individual’s tax_home is generally the location of his or her -- - principal place of employment see 72_tc_190 49_tc_557 cf 326_us_812 if an individual does not have a principal place of employment we generally deem the situs of the individual’s permanent residence to be his or her tax_home see 69_tc_920 54_tc_663 12_tc_20 we consider a person who has neither a permanent residence nor a principal place of employment to be an itinerant without a tax_home see 61_tc_855 47_tc_71 petitioner had no principal place of employment he did however have a permanent residence to wit his personal_residence we believe that petitioner’s tax_home was the situs of his personal_residence in freeland where he resided with his wife and their daughter see leach v commissioner supra unlike the taxpayer in henderson v commissioner supra who in 12_tc_20 we held that the taxpayer’s tax_home was the situs of his personal_residence and we let him deduct the costs which he paid to lodge near some of his work sites the taxpayer had no principal place of employment and resided in his personal_residence with his wife and child he worked away from that residence for weeks of the year and could not move his wife and child to the area of any of his work sites mainly because he was at each of the sites for a short and indefinite period lived with his parents practically without charge in the situs that he argued was his tax_home petitioner was primarily responsible for maintaining financially his personal_residence he had an ownership_interest in his personal_residence and he contributed to his household there in a valuable and indispensable way petitioner also spent a substantial part of each year at his personal_residence whereas the taxpayer in henderson v commissioner supra worked for his employer away from his claimed tax_home approximately percent of the year petitioner was required by his employer to be away from his personal_residence only percent of and only percent of petitioner also had a legitimate reason for maintaining his personal_residence in freeland while traveling throughout the world with and for his employer first petitioner’s family did not travel with him while he worked thus petitioner was required to maintain a family residence somewhere we refuse to second guess petitioner’s decision to maintain his family residence in freeland instead of moving his family to the location of his florida employer or to one of the many cities to which he traveled cf leach v commissioner supra to havea tax_home for purposes of sec_162 a taxpayer need not - - maintain a residence in a city in which he or she actually works see id second unlike the taxpayer in henderson v commissioner supra petitioner would have incurred a substantial out-of-pocket duplication of lodging and meal expenses while he worked but for the fact that his employer furnished him with those items at no charge had petitioner’s employer not done so petitioner would have incurred the duplicative out-of-pocket expenses which respondent argues are necessary for a finding of a tax_home contrary to respondent’s assertion we do not believe that a finding of a tax_home for purposes of sec_162 turns on whether an employer provides lodging and meals to an employee without charge as part of the employee’s compensation package see henderson v commissioner supra pincite a taxpayer may as opposed to will have no tax_home if he continuously as a point of fact however petitioner did work near his personal_residence on a few occasions respondent points to the parties’ stipulation that petitioner’s employer did not require petitioner marin johnson to perform services as a ship master in the freeland washington area during or and concludes that all of petitioner’s work was far from his personal_residence we do not read this stipulation as broadly as respondent to be sure petitioner worked near his personal_residence from oct through and on date respondent also places undue weight on the fact that crowley did not require that petitioner vacation at his personal_residence thus leaving petitioner free to vacation elsewhere the fact that crowley did not mandate that petitioner stay at his personal_residence during his vacation carries no weight as to whether he had a tax_home for purposes of sec_162 travels and thus does not duplicate substantial continuous living_expenses for a permanent home maintained for some business reason emphasis added the value of lodging and meals that an employer furnishes to an employee is an item_of_income that must be included in the employee’s gross_income but for the application of an exclusionary provision such as sec_119 meals_and_lodging furnished for the convenience_of_the_employer we do not believe that a finding of a tax_home for purposes of sec_162 turns on whether an employee may exclude the value of employer-provided lodging and meals from his or her gross_income an employee who could not exclude the value of those items from gross_income would incur an expense as to those items to the extent that his or her personal income_tax was attributable thereto and that expense would mean that the employee was paying twice for overlapping lodging and or meals petitioner’s work schedule also was generally fixed as to the number of days that he was regquired to work and allowed to vacation thus unlike the taxpayer in 143_f3d_497 9th cir petitioner would not have avoided a duplication of living_expenses during his vacation had he established his home at other than his personal_residence petitioner received neither meals nor lodging from his employer while he was on vacation thus were petitioner to have lived in other than his personal_residence during that time he would have had to pay for those living quarters and his meals there as well as the cost of his personal_residence and the meals which his family consumed at the personal_residence according to respondent an employee such as petitioner can never have a tax_home because he continually travels to different cities during his employment we disagree that such continual travel in and of itself serves to disqualify a taxpayer from having a tax_home for purposes of sec_162 regardless of where a taxpayer performs most of his or her work the fact that he or she maintains financially a fixed personal_residence generally means that he or she has a tax_home someplace see 308_f2d_204 9th cir a taxpayer's permanent residence is his or her tax_home if the taxpayer has no principal place of employment is currently working away from that residence and incurs substantial continuing living_expenses at the residence see also 12_tc_20 because petitioner incurred throughout the subject years substantial living_expenses in maintaining his personal_residence his personal_residence was his tax_home for purposes of sec_162 cf ireland v commissioner tcmemo_1979_ respondent’s reliance on revrul_73_529 1973_2_cb_37 is misplaced in addition to the fact that revenue rulings are not binding on this court see 113_tc_135 see also christensen v harris county u s __ _ 120_sct_1655 the interpretation that an agency reaches without formal notice and comment rulemaking is entitled to respect only when it has the power to persuade that ruling is unpersuasive as applied to the facts herein the ruling applies ostensibly to outside salesmen providing examples which distinguish outside salesmen who are considered to be itinerants because they do not have a home or regular place of employment from outside salesmen who may be regarded as having a home to be away from petitioner is neither an outside_salesman nor an itinerant he is a professional seaman who accepted employment away from his personal_residence most likely because he could earn his living at his trade more profitably than if he attempted to do so in the area of his personal_residence he accepted that employment with the understanding that he would travel at designated times to where the falcon was docked and captain the falcon for a fixed time our finding that petitioner has a tax_home regardless of this revenue_ruling is further solidified by noting that respondent does not contest petitioner’s right to deduct as travel_expenses the other reported travel_expenses which he incurred with respect to his employment nor do we agree with respondent that petitioner has not established that he paid incidental_expenses during his employment petitioner testified credibly that he paid those expenses and respondent’s counsel never challenged that testimony opting to rest his case without cross-examining petitioner or without introducing any evidence to attempt to impeach that testimony we disagree with respondent’s assertion that petitioner must introduce into evidence actual receipts of his incidental expenditures in order to deduct them as we read revproc_96_28 1996_1_cb_686 and its progenitors one of the primary purposes of those revenue procedures is to allow taxpayers to deduct a set amount of travel_expenses incurred away from home in lieu of maintaining written records to substantiate the actual amount see also sec_1_274-5t temporary income_tax regs fed reg date the commissioner may establish a method under which a taxpayer may elect to use a specified amount or amounts for meals while traveling in lieu of substantiating the actual cost of meals we note however that petitioner has introduced into evidence records which meet the time place and business_purpose requirements of sec_1 5t b temporary income_tax regs fed reg date as to his incidental_expenses those records show clearly the dates of petitioner’s departure for and return from each city that he visited while away from home the time requirement the cities or points of travel the place requirement and the business nexus between his employment - - and his travel the business_purpose requirement see id see also c f_r sec a nor do we agree with respondent that a taxpayer is precluded from deducting travel_expenses under sec_162 if he or she does not pay for lodging or meal costs for his or her travel the mere fact that a taxpayer is furnished with meals_and_lodging without charge while employed away from home does not necessarily mean that he or she will not incur other ordinary and necessary travel_expenses in fact the commissioner has recognized as much in the subject revenue procedures wherein he states that the amount of ordinary and necessary business_expenses of an employee for lodging meal and or incidental_expenses incurred while traveling away from home will be deemed substantiated when the employer provides a per_diem_allowance to the employee equal to the applicable m ie rate e g revproc_96_ c b pincite we also note that c f_r sec a sets forth explicit rules which reduce the m ie rates when the government furnishes meals to an employee without charge and clarifies that the total amount_of_deductions made on partial days shall not cause the employee to receive less than the amount allocated for incidental_expenses we turn to the applicable revenue procedures respondent focuses on the fact that those revenue procedures provide that an employee without a travel allowance may use the revenue - - procedures to compute a deduction for meals and incidental_expenses respondent concludes from the quoted language that the revenue procedures apply only when both meals and incidental_expenses are incurred or when meals alone are incurred we disagree with respondent’s conclusion we do not see how the language meals and incidental_expenses could be construed to apply when only meals are incurred but not when only incidental_expenses are incurred we read the revenue procedures to apply to three distinct situations ie where a traveling employee pays only for meals where a traveling employee pays for both meals and incidental_expenses and where a traveling employee pays only for incidental_expenses we are mindful that the relevant provision of the revenue procedures is headed optional method for meals only deduction b g sec dollar_figure of revproc_96_28 1996_1_cb_686 however we do not believe that this heading is dispositive as to the breadth of the related text that text when read in the context of the related revenue_procedure as a whole clarifies that the provision was intended to apply to costs for both meals and incidental_expenses the revenue procedures allow a taxpayer to compute a deduction for business meals and incidental_expenses in accordance with the rules of the travel regulations set forth in -- p7 - c f_r chapter ’ see eg revproc_90_60 sec_1 c b pincite an employee may use the revenue procedures to compute the deductible costs of business meal and incidental_expenses paid_or_incurred while traveling away from home see also id sec c b pincite the federal m ie rate described in section dollar_figure for the locality of travel will be applied in the same manner as applied under the federal travel regulations c f_r part except as provided in sections dollar_figure through the travel regulations in turn provide a specific mechanism under which the applicable mé ie rates are reduced whenever the employer provides the traveler with meals at no charge see eg c f_r sec a we conclude that an employee is not precluded by the revenue procedures from using the procedures when he or she pays only for incidental_expenses just as an employee is not precluded by the revenue procedures from using the procedures when he or she pays only for meals ’ respondent makes no reference to this provision or to the fact that the revenue procedures apply the m ie rates in accordance with the rules of those regulations none of these exceptions are applicable herein eg revproc_90_60 sec 1990_2_cb_651 does not apply because petitioner was never responsible for the cost of his meals moreover the fact that c f_r sec a provides explicitly that the m ie rate must be reduced when the government provides an employee with meals at no charge counters petitioner’s argument that we should not reduce the m ie rates to take into account his employer-provided meals - - given our conclusion that petitioner may use the revenue procedures to ascertain the amount of his deductible incidental_expenses petitioner asks the court to allow him to use the full m ie rates to ascertain those deductions we decline to do so we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses the m ie rates represent the amount that the government pays daily to its traveling employees to compensate them for four items of traveling expense namely breakfast lunch dinner and incidental_expenses see c f_r sec a specific amounts are apportioned under the travel regulations to each of these four items depending on the point of travel ’ the portion of the m ie rates that is attributable to incidental_expenses incurred in all of the conus the definition of the term incidental_expenses under the travel regulations is slightly broader than the definition of the same term under the applicable revenue procedures compare c f_r sec c with revproc_90_60 sec_3 c b pincite section c of c f_r provides incidental_expenses covered by per_diem fees and tips to porters baggage carriers bellhops hotel maids stewards and stewardesses and others on vessels and hotel servants in foreign countries laundry and cleaning and pressing of clothing transportation between places of lodging or business and places where meals are taken locations is dollar_figure see c f_r sec a i the portion of the m ie rates that is attributable to incidental_expenses incurred in any other location varies from dollar_figure to dollar_figure depending on the m ie rate for that location see c f_r ch app b we believe that petitioner’s deductions for his incidental_expenses are limited under the travel regulations which are incorporated by reference into the revenue procedures to the incidental expense portion of the applicable m ie rate ’ see c f_r sec a which provides that the m ie rate must be reduced when all or part of the meals are furnished at no cost or at a nominal cost to the employee by the federal government we note that taxpayers such as petitioner need not limit their deductions to the incidental expense portion of the m ie rates specifically taxpayers to the extent that the amounts set forth in the revenue procedures fail to reflect the actual cost of their incidental expenditures are entitled to a deduction for their actual expenses in such a situation however taxpayers must be prepared to meet all the substantiation requirements including especially written petitioner argues that his deductions at these rates should not be subject_to the 50-percent reduction for meals and entertainment we agree the rule computation should reflect a deduction of the entire amounts of the m ie rates which are attributable to incidental_expenses -- - documentation as to the amounts of those costs but see sec_1_274-5t temporary income_tax regs fed reg date written documentation generally not required for any expenditure less than dollar_figure notice_95_50 1995_2_cb_333 notifies taxpayers that sec_1_274-5t b temporary income_tax regs fed reg date will be amended to provide that no receipts are required for expenditures less than dollar_figure which are incurred after date accord c f_r sec 301-dollar_figure a traveler must provide a receipt for any authorized expense incurred costing over dollar_figure or a reason acceptable to your agency explaining why you are unable to provide the necessary receipt we have considered all arguments in this case those arguments not discussed herein are without merit or irrelevant to reflect the foregoing decision will be entered under rule ‘t the record does not allow us to apply either of these provisions in particular we note that petitioner has not specified the dollar amounts which he actually paid for any of his incidental_expenses
